OPINION — AG — ** SIDEWALK TAXES — PROPERTY SOLD — DELINQUENT TAXES ** THE ISSUANCE OF A VALID TAX RESALE DEED, PURSUANT TO 68 O.S. 432F [68-432F] EFFECTS THE CANCELLATION OF DELINQUENT SIDEWALK ASSESSMENTS AGAINST THE PROPERTY, LEVIED AND ASSESSED UNDER 11 O.S. 205 [11-205], 11 O.S. 206 [11-206] EVEN THOUGH SUCH DELINQUENT SIDEWALK ASSESSMENTS ARE NOT INCLUDED IN THE AMOUNT FOR WHICH THE PROPERTY IS ADVERTISED AT TAX SALE AND THE RESALE, AND THE COUNTY TREASURER SHOULD NOTE SUCH CANCELLATION UPON THE TAX RECORDS IN HIS OFFICE. CITE: 68 O.S. 24316 [68-24316], 68 O.S. 24338 [68-24338], 68 O.S. 24341 [68-24341] (11 O.S. 205 [11-205], 11 O.S. 206 [11-206] ELIMINATED) (JAMES C. HARKIN)